Case 2:20-cv-00078-JRG Document 51-1 Filed 10/14/20 Page 1 of 3 PageID #: 1137




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

CELLULAR COMMUNICATIONS                           §
EQUIPMENT LLC,                                    §
                                                  §       Case No. 2:20-CV-00078-JRG
Plaintiff,                                        §
                                                  §       JURY TRIAL DEMANDED
    v.                                            §
                                                  §
HMD GLOBAL OY,                                    §
                                                  §
Defendant.                                        §


          DECLARATION OF GABRIEL A. PEIXOTO IN SUPPORT
      OF REPLY IN SUPPORT OF MOTION TO DISMISS BY DEFENDANT
 HMD GLOBAL OY FOR LACK OF STANDING AND FAILURE TO STATE A CLAIM

I, Gabriel A. Peixoto, hereby declare under 28 U.S.C. § 1746:

         1.    I am an attorney licensed to practice in the State of California, and an associate at

the law firm of Warren Lex LLP, counsel for defendant HMD Global Oy. I have personal

knowledge of the matters set forth in this declaration and, if called as a witness, I could and

would testify competently to each of them.

         2.    Attached​ as Exhibit A is a true and correct copy of a document produced by

plaintiff Cellular Communications Equipment LLC bearing production numbers

CCE_HMD_001501 through CCE_HMD_001525. Cellular Communications Equipment LLC

produced this document on October 2, 2020, after HMD Global filed its motion to dismiss on

September 21, 2020.

         3.    Attached​ as Exhibit B is a true and correct copy of a document produced by

plaintiff Cellular Communications Equipment LLC bearing production numbers




                                                –1–
Case 2:20-cv-00078-JRG Document 51-1 Filed 10/14/20 Page 2 of 3 PageID #: 1138




CCE_HMD_001600 through CCE_HMD_001618. Cellular Communications Equipment LLC

produced this document on October 2, 2020, after HMD Global filed its motion to dismiss on

September 21, 2020.

       4.     Attached​ as Exhibit C is a true and correct copy of a document produced by

plaintiff Cellular Communications Equipment LLC bearing production numbers

CCE_HMD_001619 through CCE_HMD_001620. Cellular Communications Equipment LLC

produced this document on October 2, 2020, after HMD Global filed its motion to dismiss on

September 21, 2020.

       5.     Attached​ as Exhibit D is a true and correct copy of a document produced by

plaintiff Cellular Communications Equipment LLC bearing production numbers

CCE_HMD_001621 through CCE_HMD_001630. Cellular Communications Equipment LLC

produced this document on October 2, 2020, after HMD Global filed its motion to dismiss on

September 21, 2020.

       6.     Attached​ as Exhibit E is a true and correct copy of a document produced by

plaintiff Cellular Communications Equipment LLC bearing production numbers

CCE_HMD_001631 through CCE_HMD_001643. Cellular Communications Equipment LLC

produced this document on October 2, 2020, after HMD Global filed its motion to dismiss on

September 21, 2020.

       7.     Attached​ as Exhibit F is a true and correct copy of a document produced by

plaintiff Cellular Communications Equipment LLC bearing production numbers

CCE_HMD_001669 through CCE_HMD_001670. Cellular Communications Equipment LLC




                                             –2–
Case 2:20-cv-00078-JRG Document 51-1 Filed 10/14/20 Page 3 of 3 PageID #: 1139




produced this document on October 2, 2020, after HMD Global filed its motion to dismiss on

September 21, 2020.

       I declare under penalty of perjury that the foregoing is true and correct. Executed on

October 13, 2020, in Berkeley, California.



                                                ________________________
                                                Gabriel A. Peixoto




                                              –3–
